*375OPINIÓN CONCURRENTE DEL
JUEZ PRESIDENTE SR. HERNANDEZ.
Estoy conforme con la opinión de esta Corte Suprema en el caso de Sucesión Alvarez v. El Registrador de la Propiedad, 16 D. P. R. 602, pero entiendo que la incompatibilidad de in-tereses entre los menores de edad Ramón y Rafael Díaz Alvarez y su tutor Isidro Alvarez Santiago en las operaciones divisorias de los bienes dejados por su causante José Joaquín Alvarez, no obsta en el presente caso, atendidas las circuns-tancias concurrentes, a que se verifique la inscripción de las adjudicaciones hechas a los herederos Eloy y Eugenio Alvarez Santiago, habiéndose inscrito anteriormente en el re-gistro las adjudicaciones hechas a los menores. •
Esas inscripciones han quedado al amparo de los tribu-nales de justicia, Rivera v. El Registrador, 14 D. P. R. 758, y por tanto deben producir los efectos legales correspondientes mientras no se declare su nulidad en el correspondiente juicio mediante gestión de los mismos menores, sin que los intere-sados mayores de edad puedan impugnar las operaciones par-ticionales por el fundamento de la incompatibilidad expresada, según el artículo 1269 del Código Civil, el cual establece que las personas capaces no podrán alegar la incapacidad de aque-llos con quienes contrataron. Las operaciones particionales de los bienes de un difunto realizadas por varios herederos no envuelven solamente un contrato sino varios contratos.
Inscritas como han sido en el registro las adjudicaciones hechas a los menores de que se trata, el acto del registrador denegando la inscripción de las adjudicaciones hechas a otros herederos mayores de edad sin más fundamento que la incompatibilidad consignada por el registrador en su nota, dejaría pendientes los derechos de los mayores de edad de que los menores pidan o no la nulidad de sus adjudicaciones y con-siguientemente la de su inscripción en el registro.
Comprendo que el registrador está en' el deber de proteger-los intereses de los menores negándose a inscribir adjudica-ciones hechas a los mismos por adolecer de un vicio que a ellos *376únicamente afecta, pero si tal vicio no afecta a los mayores de edad, y ann más, están incapacitados para alegarlo, la razón y la justicia aconsejan que se haga la inscripción relativa a los mayores, máxime cuando esa inscripción no ha de causar a éstos perjuicio ni estorbo en la defensa de los derechos que les asistan.
.No sostengo, que deban inscribirse operaciones particio-nales en casos como el presente, con relación a interesados ma-yóre§ de edad cuando no se han efectuado o han sido dene-gadas las inscripciones de las adjudicaciones hechas a los me-nores, pues entonces es de aplicarse nuestra decisión en el caso ya citado de Sucesión Alvares v. El Registrador de la Propiedad, pero cuando ya se ha hecho la inscripción de las adjudicaciones concernientes a los menores, opino que debe hacerse la inscripción de las adjudicaciones hechas a los ma-yores de edad.
Cuando las inscripciones hayan sido denegadas a los me-nores, éstos por medio de sus representantes legales se cui-darán de que se practiquen nuevas operaciones particionales o se ratifiquen las ya hechas, mientras que hecha la inscrip-ción de las adjudicaciones de los menores, los mayores inte-resados nada podrían hacer, por la razón ya expuesta, para la práctica de nuevas operaciones particionales o ratificación de las ya hechas.
Por las razones expuestas llego a la conclusión de que la nota recurrida debe ser revocada, ordenándose la inscrip-ción denegada.

Revocada la nota recurrida y ordenada la ins-cripción de la escritura particional de que se trata.

Jueces concurrentes: Sres. Presidente Hernández y Aso- ' piados Wolf y Aldrey.
Jueces disidentes: Sres. Asociados del Toro y Hutchison.